04/27/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 21-0186


                                        DA 21-0186


STATE OF MONTANA,                                                      APR 27 2021
                                                                             Greenwood
                                                                     BowenSupreme Court
                                                                   Clerk of of Montana
              Plaintiff and Appellee,                                   tate



       v.                                                                   ORDER

 DONALD R. SAGE,

              Defendant and Appellant.



       Donald R. Sage has filed a verified Petition for an Out-of-Time Appeal, indicating
that he timely discussed filing an appeal with his attorney, but that his attorney failed to
file his appeal. He states that because of the COVID-19 pandemic, his attorney closed his
office, and that he was unable to make further contact. When Sage ultimately made contact
with his counsel, he offers that his attorney told him "to file this Out-of-Time Appeal[1"
Sage explains that he does not have any court papers to include with his Petition. He
references his medical condition and requests the appointrnent ofappellate counsel to assist
in his appeal.
       M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "[i]n the
infrequent harsh case and under extraordinary circumstances amounting to a gross
rniscarriage ofjustice[1"
       We secured copies of the register of actions and final judgment frorn the Third
Judicial District Court, Anaconda-Deer Lodge County. In 2018, the State of Montana
initially charged Sage with five felony counts and alternately, with a felony count and two
misdemeanors. Sage and the State entered into a plea agreement whereby Sage pleaded
guilty to Count I, indecent exposure (to a minor). On August 19, 2020, the District Court
committed Sage to the Department of Corrections for placement at Montana State Prison
for a term of twenty years with ten years suspended and imposed a ten-year parole
eligibility restriction. The Amended Judgment was filed on October 19, 2020.
       Sage has a recent felony conviction and indicates that he has not been assigned
counsel for his appeal. We conclude that Sage may be entitled to pursue this appeal and to
qualify for the appointment of counsel to represent hirn on appeal. Section 46-8-104,
MCA.
       IT IS ORDERED that Sage's Petition for an Out-of-Time Appeal is GRANTED.
       IT IS FURTHER ORDERED that the Appellate Defender Division is APPOINTED
to represent Donald R. Sage. The Appellate Defender Division shall have thirty days from
the date ofthis Order within which either to file a Notice of Appeal or a Motion to Rescind
this Order Appointing Counsel. In the event Sage qualifies for appointed counsel, the
Appellate Defender Division shall immediately order the appropriate transcripts, if they
have not been already ordered.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Appellate Defender Division, to counsel of record, and to Donald R. Sage personally.
       DATED this          ny of April, 2021.




                                                                  /fr2""




                                                    Al /4 -"AIL
                                                        Justices